DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: END COVERS TO DIRECT FLUID FOR THERMAL MANAGEMENT FOR ELECTRIC MACHINE OF ELECTRIFIED VEHICLE.

Claim Objections
Claims 1, 9, 11, 15 are objected to because of the following informalities:  
In claim 1, line 6, “the inlet into” should be --  the inlet port into  --;
 In claim 9, line 3, “the inlet is” should be --  the inlet port is  --;
In claim 11, line 1, “the inlet is” should be --  the inlet port is  --;
In claim 15, lines 1-2, “within stator” should be --  within the stator --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 13, 15, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Grabherr et al. (DE-102017208550-A1, hereinafter Grabherr, see US 2020/0403463 for English Translation).
As to claim 1, Grabherr shows (FIG. 1,2,3) An assembly for an electric machine of an electrified vehicle (para[0003],[0057]), comprising: 
a stator 2 including a core 7 and a jacket 11 at least partially surrounding the core 7, wherein the jacket 11 radially encloses a slot 9 and is configured to permit fluid K to flow within the slot 9 from a first face of the stator 2 to a second face of the stator 2; 
a first end cover 25a covering the first face of the stator 2, wherein the first end cover 25a includes an inlet port 33 and is configured to direct fluid K from the inlet 22 into the slot 9; and 
a second end cover 25b covering the second face of the stator 2 and configured to direct fluid K  that exits the slot 9 (plastic 11 is shown enveloping the stator body 7).
As to claim 2/1, Grabherr further shows (FIG. 1,2,3) the jacket 11 is made of epoxy and the core 7 is made of iron (the plastic compound 11 is a thermoset which is known to be an epoxy plastic para[0062]; the stator body 7 is iron para[0059]).
As to claim 12/1, Grabherr further shows (FIG. 1,2,3) the slot 9 is one of a plurality of slots 9.
As to claim 13/1, Grabherr further shows (FIG. 1,2,3) coil windings are arranged in the slot.
As to claim 15/1, Grabherr further shows (FIG. 1,2,3) a rotor 3 configured to rotate within stator 2.
As to claim 16/1, Grabherr further shows (FIG. 1,2,3) the electric machine is an electric motor (para[0003]).
As to claim 17, Grabherr shows (FIG. 1,2,3) A method, comprising: directing fluid K from a first end cover of a stator 2 toward a second end cover of the stator 2 through a slot 9 formed in a jacket covering a core 7 of the stator 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-6, 9, 12, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 2017/0271956, hereinafter Hanumalagutti) in view of Sakurai et al. (US 2016/0156251, hereinafter Sakurai).
As to claim 1, Hanumalagutti shows (FIG. 1, 3, 4, 5) An assembly for an electric machine 18 of an electrified vehicle (para[0001]), comprising: 
a stator 74 including a core 80 configured to permit fluid to flow within a slot 94 from a first face of the stator to a second face of the stator 74; 
a first end cover 120 covering the first face of the stator 74, wherein the first end cover 120 includes an inlet port 142 and is configured to direct fluid from the inlet 142 into the slot 94 (FIG. 12, 13, para[0051]); and 
a second end cover 150 covering the second face of the stator 74 and configured to direct fluid that exits the slot 94 (para[0037],[0038],[0051]).
Hanumalagutti does not show a jacket at least partially surrounding the core, wherein the jacket radially encloses a slot and is configured to permit fluid to flow within the slot from a first face of the stator to a second face of the stator.
Sakurai shows (FIG. 1, 2, 3) a jacket 35 at least partially surrounding the core 30, wherein the jacket 35 radially encloses a slot 34 and is configured to permit fluid to flow within the stator 2 in contact with the coils 12 from a first face of the stator 2 to a second face of the stator 2 (para[0046],[0050],[0054],[0060], the housing 35 surrounds the stator 2 and the coils 12 which are in slots in the stator 2, the housing 35 therefore radially encloses the slots as shown in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti to have a jacket 35 at least partially surrounding the core 80, wherein the jacket 35 radially encloses a slot 94 and is configured to permit fluid to flow within the slot 94 from a first face of the stator 74 to a second face of the stator 74 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).
As to claim 3/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 except for the jacket includes a channel, and wherein the channel is on a radially opposite side of the stator as the slot.
Sakurai shows (FIG. 3) the jacket 35 includes a channel 33, and wherein the channel 33 is on a radially opposite side of the stator 2 as the slot (housing 35 is outside the support 30, the coils 12 are inside the support 30 para[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti in view of Sakurai to have the jacket 35 includes a channel 33, and wherein the channel 33 is on a radially opposite side of the stator 74 as the slot 94 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).
As to claim 4/3/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 3 and Hanumalagutti further shows (FIG. 5 as modified by Sakurai) the second end cover 150 is configured to direct fluid exiting the slot 94 into the channel 33 (the second cover 150 is configured to direct the fluid from one channel 110 to the next channel 110 para[0044],[0045]).
As to claim 5/3/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 3 and Hanumalagutti further shows (FIG. 5,6,7,9A) the first end cover 120 includes an outlet port 144, and the first end cover 120 includes a divider 130 radially between the inlet port 142 and the outlet port 144 (partitioning walls 130 para[0042],[0043],[0047]).
As to claim 6/3/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 3 and Hanumalagutti further shows (FIG. 5,6,7,9A as modified by Sakurai) the inlet port 142 is configured to direct fluid into the channel 33 and the slot 94, and the second end cover 150 includes an outlet port 144 in fluid communication with fluid exiting the channel 33 and the slot 94 (“In other embodiments, the inlet port 142 is defined in the first cover 120 and the outlet port is defined and [in] the second cover 150” para[0047], one of ordinary skill in the art would understand this sentence to mean the outlet port 144 is in the second cover 150).
As to claim 9/3/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 3 and Hanumalagutti further shows (FIG. 5,6) the first end cover 120 includes a divider 130, and the inlet 142 is sized to permit fluid entering the first end cover 120 to flow on opposite radial sides of the divider 130 (the partitioning walls 130 are not isolating some fluid may leak from one cooling chamber to another para[0042], the inlet 142 is capable of performing the claimed function).
As to claim 12/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 and Hanumalagutti further shows (FIG 3-4) the slot 94 is one of a plurality of slots 94 (para [0038]).
As to claim 13/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 and Hanumalagutti further shows (FIG 3-4) coil windings 96 are arranged in the slot 94 (para[0038]).
As to claim 15/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 and Hanumalagutti further shows (FIG 2) a rotor 72 configured to rotate within stator 74 (para[0039]).
As to claim 16/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 and Hanumalagutti further shows the electric machine 18 is an electric motor (para[0024]).
As to claim 17, Hanumalagutti shows (FIG. 1, 3, 4, 5) A method, comprising: 
directing fluid from a first end cover 120 of a stator 74 toward a second end cover 150 of the stator 74 through a slot 94 formed in a core 80 of the stator 74 (para[0037],[0038],[0051]).
Hanumalagutti does not show the slot formed in a jacket covering a core of the stator.
Sakurai shows (FIG. 3) the slot formed in a jacket 35 covering the core 30 of the stator 2 (para[0046],[0050],[0054],[0060], the housing 35 surrounds the stator 2 and the coils 12 which are in slots in the stator 2, the housing 35 therefore radially encloses the slots as shown in FIG. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti to have the slot 94 formed in a jacket 35 covering a core 80 of the stator 74 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).
As to claim 18/17, Hanumalagutti in view of Sakurai was discussed above with respect to claim 17 and Hanumalagutti further shows (FIG. 5) using the second end cover 150 to direct fluid exiting the slot toward the first end cover 120 (the second cover 150 returns fluid flow to the first cover 120, through the slots according to FIG. 12,13).
Hanumalagutti does not show directing fluid through a channel in the jacket.
Sakurai shows (FIG. 3) directing fluid through a channel 33 in the jacket 35 (para[0046],[0050],[0054],[0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti in view of Sakurai to have directing fluid through a channel 33 in the jacket 35 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).
As to claim 19/18/17, Hanumalagutti in view of Sakurai was discussed above with respect to claim 18 except for the slot and channel are arranged on opposite radial sides of the stator.
Sakurai shows (FIG. 3) the slot and channel 33 are arranged on opposite radial sides of the stator 2 (para[0046],[0050],[0054],[0060], the housing 35 with channels 33 surrounds the stator 2 and the coils 12 are in slots inside the stator 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti in view of Sakurai to have the slot 94 and channel 33 are arranged on opposite radial sides of the stator 74 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).
As to claim 20/17, Hanumalagutti in view of Sakurai was discussed above with respect to claim 17 except for directing fluid from the first end cover to the second end cover through the slot and through a channel in the jacket.
Sakurai shows (FIG. 2 and 7) directing liquid from the first end to the second end through the slot and through a channel 33 in the jacket 35 (liquid flows through stator 2 in direct contact with the coils 12 and then returns in multiple passes from one end to the other such that the liquid passes from the first end to the second end through a channel 33 para[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti in view of Sakurai to have directing fluid from the first end cover 120 to the second end cover 150 through the slot 94 and through a channel 33 in the jacket 35 as taught by Sakurai, for the advantageous benefit of taking heat away from the coil windings at a significantly higher rate to allow higher current densities resulting in a smaller electric machine 18 as taught by Sakurai (para[0010],[0059]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanumalagutti et al. (US 2017/0271956, hereinafter Hanumalagutti) in view of Sakurai et al. (US 2016/0156251, hereinafter Sakurai) and Hanumalagutti et al. (US 2017/0267055, hereinafter Hanumalagutti ‘055).
As to claim 14/1, Hanumalagutti in view of Sakurai was discussed above with respect to claim 1 except for: 
the first end cover includes a projection and the first face of the stator includes a recess receiving the projection of the first end cover, and 
the second end cover includes a projection and the second face of the stator includes a recess receiving the projection of the second end cover.
Hanumalagutti ‘055 shows (FIG. 10D) the end cover 206 includes a projection 230 and the first face 210 of the stator includes a recess 228 receiving the projection 230 of the end cover 206 (para[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 74 of Hanumalagutti in view of Sakurai to have:
the first end cover 120 includes a projection 230 and the first face of the stator 74 includes a recess 228 receiving the projection 230 of the first end cover 120, and 
the second end cover 150 includes a projection 230 and the second face of the stator 74 includes a recess 228 receiving the projection 230 of the second end cover 150
as taught by Hanumalagutti ‘055, for the advantageous benefit of assisting in aligning and facilitating a snap engagement between the first end cover 120 with the stator 74 and the second end cover 150 with the stator 74 as taught by Hanumalagutti ‘055 (para[0049]).


Allowable Subject Matter
Claims 7, 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
The primary reason for the indication of allowable subject matter of claim 7 is the inclusion of the limitations of the inlet port is configured to direct fluid into the slot and a first channel, the second end cover is configured to direct fluid exiting the slot and the first channel into a second channel and the first end cover includes an outlet port in fluid communication with the second channel which are not found in or suggested by the prior art references.  Dependent claim 8 is indicated to be allowable for the same reason.
The primary reason for the indication of allowable subject matter of claim 10 is the inclusion of the limitations of fluid entering the first end cover on a radially inner side of the divider flows to the slot and fluid entering the first end cover on a radially outer side of the divider flows to the channel which are not found in or suggested by the prior art references.  
The primary reason for the indication of allowable subject matter of claim 11 is the inclusion of the limitation of the inlet is bisected by the divider which is not found in or suggested by the prior art references.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hallett (GB796970A) shows cooling in an electric motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571)272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2834 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832